Citation Nr: 0711613	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-43 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  For the period prior to November 15, 2004, entitlement to 
a compensable evaluation for residuals of fracture, fourth 
metacarpal, right hand.

2.  For the period beginning November 15, 2004, entitlement 
to an increased evaluation for residuals of fracture, fourth 
metacarpal, right hand, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran was granted service 
connection and awarded a noncompensable disability rating in 
April 2004.  In a December 2004 rating decision, his 
disability evaluation was increased to 10 percent, effective 
from November 15, 2004.

The veteran's case was certified on appeal to the Board in 
April 2005.  He submitted additional evidence directly to the 
Board in June 2005, September 2005, October 2005, and May 
2006.  See 38 C.F.R. § 20.1304(a) (2006).  He submitted a 
waiver of consideration by the agency of original 
jurisdiction in the first instance.  38 C.F.R. § 20.1304(c).  
Although three of the submissions were received beyond 90 
days following certification, the Board will consider all of 
the evidence in its appellate review.  

Statements by the veteran in June 2004 could be construed as 
a claim for a total disability rating based on individual 
unemployability (TDIU).  The Board refers this matter to the 
RO for appropriate action.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in March 2007.  The motion 
was granted the same month.


FINDING OF FACT

The residuals of fracture, fourth metacarpal, right hand, 
have been manifested by pain on use of the right hand during 
the entire appeal period.



CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, 
for residuals of fracture, fourth metacarpal, right hand have 
been met from July 9, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1 - 4.7, 4.21, 4.65, 4.71a, Diagnostic 
Code 5223 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in May 2004.  The originating 
agency informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially asked to submit any 
evidence in his possession that pertains to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, statements of the veteran's co-workers and 
employers, Social Security Administration (SSA) decision, VA 
medical records and examinations, service medical records, 
and a DD214.  The Board finds that VA has satisfied its duty 
to notify and assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and no additional 
pertinent evidence would need to be obtained for a fair 
disposition of this appeal.  The Board is unaware of any such 
evidence and is satisfied that VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the veteran's claim for a 
compensable initial rating, no unfair prejudice to the 
veteran will result.  Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  For the above reasons, it is not 
unfairly prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2006);  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran filed his claim for service connection on July 9, 
2003.  Service connection for residuals of fracture, fourth 
metacarpal, right hand, was granted in April 2004 with a 
noncompensable evaluation under Diagnostic Code 5230 
(limitation of motion).  The veteran disagreed with the 
noncompensable evaluation, and a December 2004 rating 
decision granted a 10 percent evaluation effective November 
15, 2004 under Diagnostic Code 5223 (favorable ankylosis).

Favorable ankylosis of two digits of one hand, such as the 
ring or little fingers, in either hand is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2006).

Service medical records show that the veteran injured his 
right hand in January 1962.  An X-ray indicated a fracture of 
the fourth metacarpal, right hand which was put in a cast.  
No surgery was required.  In April 1962, the fracture was 
noted to be healed well, and at discharge in May 1962, the 
examination of the upper extremities was within normal 
limits.  

The veteran's private medical records from Desoto Family 
Medical, October 2002 to March 2004, do not address his 
current disability.  In addition, the veteran submitted a 
March 2002 medical form from an unidentified provider which 
includes a notation of "OA" (presumably osteoarthritis) for 
"hand and elbow."

The veteran also submitted statements from co-workers and 
employers indicating that the pain in his hand has affected 
his employment as a poker dealer and eventually caused him to 
lose his job.  While the veteran received a favorable SSA 
decision for disability benefits in March 2006, the 
determination was based upon several non-service connected 
medical problems, including carpal tunnel syndrome.

The veteran was provided a VA examination in June 2004.  The 
veteran noted the injury he sustained in service and 
indicated that he did well until the previous two years when 
he started having problems with his right hand.  The veteran 
reported that he has constant pain and takes Tylenol.  In 
addition, he reported that he was laid off as a poker dealer 
because of hand pain and weakness.  The physician found that 
the veteran was pain free on range of motion testing.  The 
examination revealed that the veteran had slight subjective 
decreased sensation over the radial aspect of the right small 
finger as well as the ulnar aspect of the right ring finger.  
The physician also noted that based upon the veteran's X-
rays, there is no evidence of arthritis or degenerative 
arthritis, and "it appears that it [fourth metacarpal 
fracture, right hand] is healed quite nicely and there is no 
radiologic evidence for as to why his hand bothers him as 
much as it does."

A July 2004 VA medical report shows that the veteran 
complained of right hand "weakness, numbness and tingling."  
The veteran reported a history of his service injury to his 
right wrist.  Atrophy was noted in both hands.  The physician 
concluded as follows: "NVC [nerve conduction velocity] of 
both upper extremities is suggestive of bilateral carpal 
tunnel syndrome and mild peripheral neuropathy.  EMG 
[electromyography] of both upper extremities is normal."  

Subsequently, VA medical records from November 2004 note that 
the veteran suffers from carpal tunnel syndrome and 
osteoarthritis.  The records state that the veteran reported 
pain "in dorsal surface of hand and wrist."  The records 
also note tenderness on the right fourth metacarpal and 
decreased flexing and extending of his right wrist.  
Recommended treatment was Tylenol and splints for the 
veteran's carpal tunnel syndrome.  

VA records from April 2006, submitted for the Board's 
consideration with a May 2006 waiver of review by original 
agency of jurisdiction, indicate that diabetic neuropathy may 
be increasing the veteran's symptoms.  The records indicate 
that the veteran likely has cubital tunnel and carpel tunnel 
syndrome.  

This veteran's disability is not specifically listed in the 
rating schedule.  As a result, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
The veteran is currently receiving a 10 percent rating under 
Diagnostic Code 5223 for ankylosis of two digits on one hand, 
in this case, the ring and little fingers.  38 C.F.R. § 
4.71a.  
In its December 2004 Supplemental Statement of the Case 
(SSOC), the RO noted its reliance on November 2004 VA medical 
records.  

However, the veteran's disability due to painful residuals of 
the injury to the fourth metacarpal has existed throughout 
the appeal period.  As the medical evidence does not show a 
recent onset of the veteran's problems with his right hand as 
noted in the November 2004 medical records, the Board is 
resolving this in the veteran's favor and grants the 
evaluation of 10 percent disabling for the appeal period 
prior to November 15, 2004.  This evaluation of 10 percent is 
the maximum evaluation allowed for the veteran's disability 
pertinent to the fourth right metacarpal under Diagnostic 
Code 5223.  38 C.F.R. § 4.71a

There is no competent evidence of record that warrants an 
initial evaluation greater than 10 percent.  The evidence 
does not establish that the service connected fourth 
metacarpal fracture results in limited motion of other digits 
of the right hand or interference with the overall function 
of the right hand.  Furthermore, although medical evidence 
indicates the veteran has carpal tunnel syndrome and 
osteoarthritis, there is no competent evidence relating these 
problems to his service connected disability.  

Diagnostic codes for finger disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application under the regulations.  See 38 C.F.R. § 4.71a, 
Codes 5216 to 5219 (unfavorable ankylosis of multiple 
digits), Codes 5220 to 5222 (favorable ankylosis of multiple 
digits), or Code 5224 (ankylosis of the thumb). The evidence 
of record simply does not demonstrate that any other digits 
have been impacted by the veteran's fourth metacarpal, right 
hand.  Therefore, these Codes are not applicable.

In light of the foregoing, the Board grants 10 percent for 
the appeal period prior to November 15, 2004.  However, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation greater than 10 percent after November 15, 
2004.  38 C.F.R. §§ 4.3, 4.7 (2006).  To this extent, the 
appeal is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service connected 
fourth metacarpal fracture residuals, and there is no 
objective evidence of marked interference caused to his 
employment.  The grant of disability benefits by SSA was 
based on non service connected medical problems.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

An evaluation of 10 percent for residuals of fracture, fourth 
metacarpal, right hand is granted for that period of the 
appeal period prior to November 15, 2004.

An evaluation in excess of 10 percent for residuals of 
fracture, fourth metacarpal, right hand is denied for any 
part of the appeal period commencing July 9, 2003.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


